Exhibit 10.1

Execution Version

LIMITED WAIVER

This LIMITED WAIVER (this “Waiver”), dated as of November 6, 2020, is entered
into by and among NEOS THERAPEUTICS, INC., a Delaware corporation (the
“Borrower”), NEOS THERAPEUTICS COMMERCIAL, LLC, a Delaware limited liability
company (“Commercial”), NEOS THERAPEUTICS BRANDS, LLC, a Delaware limited
liability company (“Brands”), NEOS THERAPEUTICS, LP, a Texas limited partnership
(“Neos LP”), and PHARMAFAB TEXAS, LLC, a Texas limited liability company
(“PharmaFab”, together with Commercial, Brands and Neos LP, each individually a
“Guarantor”, and collectively, the “Guarantors”), DEERFIELD PRIVATE DESIGN FUND
III, L.P. (“DP3”) and DEERFIELD PARTNERS, L.P. (“DP”; and together with DP3,
collectively, the “Lenders” and each, a “Lender”) and DEERFIELD MGMT, L.P., as
collateral agent for itself, the Lenders and the other Secured Parties (in such
capacity, together with its successors and assigns in such capacity, “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower and the Lenders are parties to that certain Facility
Agreement, dated as of May 11, 2016 (as amended by (i) that certain First
Amendment to Facility Agreement, dated as of June 1, 2017, by and among the
Borrower, the Guarantors party thereto and the Lenders, (ii) that certain Second
Amendment to Facility Agreement, dated as of November 5, 2018, by and among the
Borrower, the Guarantors party thereto and the Lenders, (iii) that certain Third
Amendment to Facility Agreement, dated as of March 26, 2019, by and among the
Borrower, the Guarantors party thereto and the Lenders, (iv) that certain Fourth
Amendment to Facility Agreement, dated as of October 2, 2019, by and among the
Borrower, the Guarantors party thereto and the Lenders, (v) that certain
Consent, dated as of April 6, 2020, by and among the Borrower, the Guarantors
party thereto and the Lenders, (vi) that certain Fifth Amendment to Facility
Agreement, dated as of May 6, 2020, by and among the Borrower, the Guarantors
party thereto and the Lenders, and (vii) that certain Limited Waiver (the
“August 2020 Waiver”), dated as of August 10, 2020, by and among the Borrower,
the Guarantors party thereto and the Lenders, and as further amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Facility Agreement;” and the Existing Facility Agreement, as
modified by this Waiver, the “Facility Agreement”), pursuant to which the
Lenders agreed to make certain loans and other financial accommodations to
Borrower;

WHEREAS, pursuant to Section 5.1(v) of the Existing Facility Agreement, no
financial statements delivered under such Section shall include any explanatory
paragraph expressing substantial doubt as to going concern status (a “Going
Concern Exception;” and the requirement that there be no such Going Concern
Exception, the “Going Concern Condition”);

WHEREAS, the Borrower (i) previously notified the Lenders and the Collateral
Agent that the quarterly financial statements of the Borrower and its
Subsidiaries with respect to the fiscal quarter ending June 30, 2020 (the
“Initial Subject Fiscal Quarter”), would contain a Going Concern Exception and
(ii) has notified the Lenders and the Collateral Agent that the quarterly
financial statements of the Borrower and its Subsidiaries with respect to the
fiscal quarter ending September 30, 2020 (the “Additional Subject Fiscal
Quarter”; and together with the Initial Subject Fiscal Quarter, each a “Subject
Fiscal Quarter” and collectively, the “Subject Fiscal Quarters”), will contain a
Going Concern Exception;

WHEREAS, pursuant to the August 2020 Waiver the Borrower requested, and the
Lenders and the Collateral Agent agreed, to irrevocably waive the Going Concern
Condition solely with respect to the Initial Subject Fiscal Quarter and solely
during the period commencing on August 10, 2020 and ending on the earliest to
occur of (i) the date on which the quarterly financial statements for the fiscal
quarter ending







--------------------------------------------------------------------------------

September 30, 2020, are filed with the SEC, (ii) November 9, 2020 and (iii) the
first date after August 10, 2020 on which an Event of Default (other than, for
the avoidance of doubt, an Event of Default arising solely as a result of the
failure of the Borrower to satisfy the Going Concern Condition with respect to
the Initial Subject Fiscal Quarter) has occurred and is continuing under the
Facility Agreement (such period, the “Existing Waiver Period”);

WHEREAS, the Borrower has requested that the Lenders and the Collateral Agent
extend the Existing Waiver Period and continue to irrevocably waive the Going
Concern Condition solely with respect to the Initial Subject Fiscal Quarter and
solely during the period commencing on August 10, 2020 and ending on the
earliest to occur of (i) the date on which the annual financial statements for
the period ending December 31, 2020 are filed with the SEC, (ii) March 31, 2021,
and (iii) the first date following the waiver on which an Event of Default has
occurred and is continuing (other than, for the avoidance of doubt, an Event of
Default arising solely as a result of the failure of the Borrower to satisfy the
Going Concern Condition with respect to either Subject Fiscal Quarter) has
occurred and is continuing under the Facility Agreement (such period, together
with the Existing Waiver Period, the “Extended Waiver Period”);

WHEREAS, the Borrower has requested that the Lenders and the Collateral Agent
irrevocably waive the Going Concern Condition solely with respect to the
Additional Subject Fiscal Quarter and solely with respect to the period
commencing on the date hereof and ending on the earliest to occur of (i) the
date on which the annual financial statements for the period ending December 31,
2020 are filed with the SEC, (ii) March 31, 2021, and (iii) the first date
following the waiver on which an Event of Default has occurred and is continuing
(other than, for the avoidance of doubt, an Event of Default arising solely as a
result of the failure of the Borrower to satisfy the Going Concern Condition
with respect to either Subject Fiscal Quarter) has occurred and is continuing
under the Facility Agreement (the “Additional Waiver Period” such period,
together with the Extended Waiver Period, each a “Waiver Period” and
collectively, the “Waiver Periods”); and

WHEREAS, on the terms and subject to the conditions set forth herein, the
Lenders party hereto, constituting at least Required Lenders, are willing to
waive the Going Concern Condition solely with respect to each Subject Fiscal
Quarter and solely during the pendency of the Waiver Period applicable

thereto;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1.   Defined Terms. Capitalized terms used herein (including in the
preamble and recitals above) but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Facility Agreement.

SECTION 2.   Waiver. Subject to the terms and conditions of this Waiver, and in
reliance upon the representations and warranties of the Loan Parties set forth
in Section 4 below, the Lenders party hereto, constituting at least Required
Lenders, and the Collateral Agent hereby irrevocably waive the Going Concern
Condition (a) solely with respect to the Initial Subject Fiscal Quarter, solely
during the pendency of the Extended Waiver Period, and (b) solely with respect
to the Additional Subject Fiscal Quarter, solely during the pendency of the
Additional Waiver Period.

SECTION 3.   Conditions. The effectiveness of this Waiver is subject to the
satisfaction of the following conditions precedent:



2

--------------------------------------------------------------------------------

(a)         the execution and delivery of this Waiver by the Borrower, the
Guarantors, the Lenders party hereto (constituting at least Required Lenders)
and the Collateral Agent;

(b)         the representations and warranties in Section 4 hereof being true,
correct and complete in all material respects (without duplication of any
materiality qualifier), except to the extent that any such representation or
warranty relates to a specific earlier date, in which case such representation
and warranty shall be true and correct in all material respects as of such
earlier date (without duplication of any materiality qualifier);

(c)          immediately after giving effect to this Waiver, no Default or Event
of Default has occurred and is continuing.

SECTION 4.    Representations and Warranties. Each Loan Party Obligor party
hereto hereby represents and warrants to each of the Secured Parties as follows
as of the date hereof:

(a)         Each Loan Party Obligor is validly existing as a corporation,
limited liability company or limited partnership, as applicable, and is in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, as applicable. Each Loan Party Obligor (i) has full power and
authority (and all governmental licenses, authorizations, permits (including all
Health Care Permits and other Permits), consents and approvals) to (A) own its
properties and conduct its business and (B) to (x) enter into, and perform its
obligations under, this Waiver and the other Loan Documents and (y) consummate
the transactions contemplated under this Waiver and the other Loan Documents,
and (ii) is duly qualified as a foreign corporation, limited liability company
or limited partnership, as applicable, and licensed and in good standing, under
the laws of eachjurisdiction where its ownership, lease or operation of
propertyor the conduct of its business requires such qualification or license,
in each case of this clause (ii), where the failure to be so qualified, licensed
or in good standing could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b)         The execution, delivery and performance of this Waiver and the other
Loan Documents, in each case, have been duly authorized by each Loan Party
Obligor, and no further consent or authorization is required by any Loan Party
Obligor, any Loan Party Obligor’s board of directors (or other equivalent
governing body) or the holders of any Loan Party Obligor’s Stock. This Waiver
has been duly executed and delivered by each of the Loan Party Obligors and
constitutes a valid, legal and binding obligation of each Loan Party Obligor,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable insolvency, bankruptcy, reorganization, moratorium or
other similar laws affecting creditors’ rights generally (whether enforcement is
sought by proceedings in equity or at law). The execution, delivery and
performance of this Waiver by each Loan Party Obligor party hereto and the
consummation of the transactions contemplated hereby will not (A) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
upon any assets of any such Loan Party Obligor pursuant to, any agreement,
document or instrument to which such Loan Party Obligor is a party or by which
any Loan Party Obligor is bound or to which any of the assets or property of any
Loan Party Obligor is subject, except, with respect to this clause (A), as could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (B) result in any violation of or conflict with the provisions
of such Loan Party Obligor’s Organizational Documents, (C) result in the
violation of any Applicable Law, (D) result in the violation of any judgment,
order, rule, regulation or decree of any Governmental Authority, or (E) violate,
conflict with or cause a breach or default under any agreement or instrument
binding upon it, except, with respect to clauses (C) and (E) only, as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. No consent,



3

--------------------------------------------------------------------------------

approval, Authorization or order of, or registration or filing with any
Governmental Authority is required for (i) the execution, delivery and
performance of this Waiver.

(c)         Immediately after giving effect to this Waiver (including Section 2
hereof) the representations and warranties of the Loan Party Obligors contained
in the Loan Documents shall, in each case, be true, correct and complete in all
material respects (without duplication of any materiality provision contained
therein) on and as of the date hereof (or any earlier date with respect to which
any such representation or warranty relates).

(d)         Immediately after giving effect to this Waiver (including Section 2
hereof), no Default or Event of Default shall have occurred and be continuing.

SECTION 5.    Fees, Costs and Expense Reimbursement. The Loan Party Obligors
agree to pay on the date of this Waiver all fees, costs and expenses (including
attorneys’ fees) incurred by the Secured Parties in connection with this Waiver
and any other Loan Document and the transactions contemplated hereby and
thereby.

SECTION 6.    Captions. Captions used in this Waiver are for convenience only
and shall not modify or affect the interpretation or construction of this
Waiver.

SECTION 7.   Counterparts. This Waiver may be executed in several counterparts,
and by each party hereto on separate counterparts, each of which and any
photocopies, facsimile copies and other electronic methods of transmission
thereof shall be deemed an original, but all of which together shall constitute
one and the same agreement.

SECTION 8.   Severability. If any provision of this Waiver shall be invalid,
illegal or unenforceable in any respect under any Applicable Law, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby. The parties hereto shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provision.

SECTION 9.   Entire Agreement. The Facility Agreement, as modified hereby,
together with all other Loan Documents, contains the entire understanding among
the parties hereto with respect to the matters covered thereby and supersedes
any and all other written and oral communications, negotiations, commitments and
writings with respect thereto.

SECTION 10.  Successors; Assigns. This Waiver shall be binding upon the
Borrower, the other Loan Party Obligors, the Lenders and the Collateral Agent
and their respective successors and permitted assigns, and shall inure to the
benefit of the Borrower, the other Loan Party Obligors, the Lenders, the
Collateral Agent and the other Secured Parties and the successors and assigns of
the Lenders, the Collateral Agent and the other Secured Parties. No other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Waiver or any of the
other Loan Documents. No Loan Party Obligor may assign or transfer any of its
rights or obligations under this Waiver without the prior written consent of the
Collateral Agent and each Lender, and any prohibited assignment or transfer
shall be absolutely void ab initio.

SECTION 11.   Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WAIVER SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO



4

--------------------------------------------------------------------------------

BE PERFORMED IN SUCH STATE. SECTION 6.4 OF THE FACILITY AGREEMENT IS
INCORPORATED HEREIN, MUTATISMUTANDIS.

SECTION 12.   Reaffirmation and Ratification; No Novation. Each Loan Party
Obligor party hereto as debtor, grantor, pledgor, guarantor, assignor, or in any
other similar capacity in which such Person grants Liens in its property or
otherwise acts as accommodation party or guarantor, as the case may be pursuant
to the Loan Documents, hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under the Facility Agreement
and each other Loan Document to which it is a party and (ii) to the extent such
Person granted Liens or security interests in any of its property pursuant to
any Loan Documents as security for or otherwise guaranteed the Obligations under
or with respect to the Loan Documents, ratifies and reaffirms such guarantee and
grant (and the validity and enforceability thereof) of Liens and confirms and
agrees and acknowledges that such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof and
from and after the date hereof. Each Loan Party Obligor party hereto hereby
consents to this Waiver and acknowledges that the Facility Agreement and each
other Loan Document remains in full force and effect and is hereby ratified and
reaffirmed. The execution and delivery of this Waiver shall not operate as a
waiver of any right, power or remedy of the Collateral Agent, the Lenders or any
other Secured Party, constitute a waiver of any provision of the Facility
Agreement or any other Loan Document or serve to effect a novation of the
obligations (including the Obligations). For the avoidance of doubt, this Waiver
is not intended by the parties to be, and shall not be construed to be, a
novation of the Facility Agreement and the other Loan Documents or an accord and
satisfaction in regard thereto.

SECTION 13.   Effect on Loan Documents.

(a)         The Facility Agreement, as modified hereby, and each of the other
Loan Documents, shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed in all respects.
The execution, delivery, and performance of this Waiver shall not operate,
except with respect to the waiver expressly set forth herein, as a waiver of,
consent to, or a modification or amendment of, any right, power, or remedy of
any Secured Party under the Facility Agreement or any other Loan Document.
Except for the waiver expressly set forth herein, the Facility Agreement and the
other Loan Documents shall remain unchanged and in full force and effect. The
waiver set forth herein is limited to the specified provisions of this Waiver,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall neither excuse future non-compliance with this
Waiver, the Facility Agreement and the other Loan Documents nor operate as a
waiver of any Default or Event of Default, shall not operate as a consent to any
further or other matter under this Waiver, the Facility Agreement and the other
Loan Documents and shall not be construed as an indication that any waiver of
covenants or any other provision of this Waiver, the Facility Agreement or any
other Loan Document will be agreed to, it being understood that the granting or
denying of any waiver which may hereafter be requested by Borrower or any other
Loan Party Obligor remains in the sole and absolute discretion of the Collateral
Agent and the Lenders.

(b)         Upon the effectiveness of this Waiver, each reference in the
Facility Agreement to

“this Agreement”, “hereunder”, “herein”, “hereof” or words of like import
referring to the Facility Agreement, and each reference in the other Loan
Documents to “the Facility Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Facility Agreement, shall mean and be a
reference to the Facility Agreement as modified by this Waiver.

(c)         This Waiver is a Loan Document.



5

--------------------------------------------------------------------------------

SECTION 14.   Guarantors’ Acknowledgment and Agreement. Although the Guarantors
party hereto have been informed of the matters set forth herein and have agreed
to the same, each such Guarantor understands, acknowledges and agrees that none
of the Secured Parties has any obligations to inform such Guarantor of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, restatements, supplements, changes, modifications, waivers or
consents, and nothing herein shall create such a duty.

SECTION 15.   Release.

(a)         As of the date of this Waiver, each Loan Party Obligor, for itself
and on behalf of its successors, assigns, Subsidiaries and such Loan Party
Obligor’s and its Subsidiaries’ officers, directors (and any equivalent
governing body), employees, agents, representatives, advisors, consultants,
accountants and attorneys, and any Person acting for or on behalf of, or
claiming through it (collectively, the “Releasing Persons”), hereby waives,
releases, remises and forever discharges each Secured Party, each of their
respective Affiliates and successors in title, and past, present and future
officers, directors, employees, limited partners, general partners, investors,
attorneys, assigns, subsidiaries, shareholders, trustees, agents and other
professionals of the foregoing entities and all other Persons and entities to
whom any Secured Party would be liable if such Persons were found to be liable
to such Releasing Persons (each a “Releasee” and collectively, the “Releasees”),
from any and all past, present and future claims, suits, liens, lawsuits,
amounts paid in settlement, debts, deficiencies, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which such Releasing Persons ever had
from the beginning of the world until (and including) the date hereof, against
any such Releasing Person which relates, directly or indirectly, to the Facility
Agreement, any other Loan Document, any Equity Document, the Stock owned by any
Releasee or to any acts or omissions of any such Releasee with respect to the
Facility Agreement, any other Loan Document, any Equity Document, or any Stock
owned by any Releasee, or to the lender-borrower relationship evidenced by the
Facility Agreement and the other Loan Documents (including as modified hereby,
as applicable) or the Stock holder relationship evidenced by the Equity
Documents.

(b)         As to each and every Claim released hereunder, each Loan Party
Obligor hereby agrees, represents and warrants that it has received the advice
of legal counsel with regard to the releases contained herein, and having been
so advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

(c)         As to each and every Claim released hereunder, each Loan Party
Obligor also waives the benefit of each other similar provision of applicable
federal, state or foreign law (including without limitation the laws of the
State of New York), if any, pertaining to general releases after having been
advised by legal counsel to such Loan Party Obligor with respect thereto.



6

--------------------------------------------------------------------------------

(d)         Each Loan Party Obligor acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such Claims and agrees that this Waiver shall be and remain
effective in all respects notwithstanding any such differences or additional
facts. Each Loan Party Obligor understands, acknowledges and agrees that the
release set forth above in this Section 15 may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

(e)         Each Loan Party Obligor hereby agrees, represents, and warrants that
(i) neither such Loan Party Obligor nor any other Releasing Person has
voluntarily, by operation of law or otherwise, assigned, conveyed, transferred
or encumbered, either directly or indirectly, in whole or in part, any right to
or interest in any of the Claims released pursuant to this Section 15; (ii)(A)
this Waiver has been entered into (1) without force or duress and (2) of the
free will of each such Person and (B) the decision of such undersigned to enter
into this Waiver is a fully informed decision and such undersigned is aware of
all legal and other ramifications of each such decision; and (iii) such Loan
Party Obligor has (A) read and understands this Waiver (including the release
granted in this Section 15 and the Facility Agreement), (B) consulted with and
been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Waiver, (C) read this Waiver in
full and final form, and (D) been advised by its counsel of its rights and
obligations under this Waiver.

(f)          Each Loan Party Obligor, for itself and on behalf of each other
Releasing Person, hereby absolutely, unconditionally and irrevocably covenants
and agrees with and in favor of each Releasee above that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged by such Person pursuant to
the above release in this Section 15. Each Loan Party Obligor further agrees
that it shall not dispute the validity or enforceability of this Waiver, the
Facility Agreement, any of the other Loan Documents, or any Equity Document, or
any of its obligations hereunder or thereunder, or the creation, validity,
perfection, priority, enforceability or the extent of the Collateral Agent’s
security interest or Lien on any item of Collateral under the Facility
Agreement, the Security Agreement and the other Loan Documents or the providing
of any “control” (within the meaning of Articles 8 and 9 under the applicable
UCC) under any Control Agreement or any other Loan Document. If any Loan Party
Obligor or any other Releasing Person breaches or otherwise violates the
foregoing covenant and provisions, such Loan Party Obligor, for itself and its
Releasing Persons, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees,
expenses and costs and any other fees, expenses and costs incurred by such
Releasee as a result of such breach or violation.

(g)         The provisions of this Section 15 shall survive the termination of
the Facility Agreement, the other Loan Documents and the Equity Documents and
the payment in full of the Obligations.

[Signature Pages Follow]





7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Waiver as of the date first
set forth above.

BORROWER:







NEOS THERAPETICS, INC.,



a Delaware corporation







By:

/s/ Richard Eisenstadt





Name:

Richard Eisenstadt



Title:

Chief Financial Officer





GUARANTORS:







NEOS THERAPETICS COMMERCIAL, LLC, a



Delaware limited liability company







By:

/s/ Richard Eisenstadt





Name:

Richard Eisenstadt



Title:

Chief Financial Officer





NEOS THERAPETICS BRANDS, LLC,



A Delaware limited liability company







By:

/s/ Richard Eisenstadt





Name:

Richard Eisenstadt



Title:

Chief Financial Officer





NEOS THERAPETICS, LP,



A Texas limited partnership







By:

PharmaFab Texas, LLC, its general partner







By:

/s/ Richard Eisenstadt





Name:

Richard Eisenstadt



Title:

Chief Financial Officer





Signature Page – Neos Therapeutics Waiver

--------------------------------------------------------------------------------

PHARMAFAB TEXAS, LLC,



A Texas limited liability company







By:

/s/ Richard Eisenstadt





Name:

Richard Eisenstadt



Title:

Chief Financial Officer





Signature Page – Neos Therapeutics Waiver

--------------------------------------------------------------------------------

COLLATERAL AGENT:







DEERFIELD MGMT, L.P.







By:

J.E. Flynn Capital, LLC, General Partner







By:

/s/ David J. Clark





Name:

David J. Clark



Title:

Authorized Signatory



LENDERS:







DEERFIELD PRIVATE DESIGN FUND III, L.P.







By:

Deerfield Mgmt III, L.P., its General Partner



By:

J.E. Flynn Capital III, LLC, its General Partner







By:

/s/ David J. Clark





Name:

David J. Clark



Title:

Authorized Signatory



DEERFIELD PARTNERS, L.P.







By:

Deerfield Mgmt III, L.P.,
its General Partner









By:

J.E. Flynn Capital III, LLC,
its General Partner







By:

/s/ David J. Clark





Name:

David J. Clark



Title:

Authorized Signatory



Signature Page – Neos Therapeutics Waiver

--------------------------------------------------------------------------------